***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
          WENDY GEORGES v. COMMISSIONER
                 OF CORRECTION
                    (AC 43145)
                    Elgo, Alexander and DiPentima, Js.

                                  Syllabus

The petitioner, a Haitian national who had been convicted of reckless man-
   slaughter in the first degree in violation of statute (§ 53a-55 (a) (3)),
   sought a writ of habeas corpus, claiming that the habeas court improp-
   erly concluded that he had not established that his trial counsel rendered
   ineffective assistance in advising him of the immigration consequences
   of his plea of nolo contendere. The petitioner asserted that his counsel
   failed to advise him that his plea would result in certain deportation
   because a conviction pursuant to § 53a-55 (a) (3) constituted a crime
   of moral turpitude under federal law. The court rendered judgment
   denying the habeas petition, from which the petitioner, on the granting of
   certification, appealed to this court. Held that the habeas court properly
   denied the petition for a writ of habeas corpus, the petitioner having
   failed to satisfy his burden of demonstrating deficient performance on
   the part of his trial counsel: contrary to the petitioner’s claim that the
   crime of which he was convicted was one of moral turpitude that would
   result in definite deportation, there was no federal or Connecticut
   authority holding that reckless manslaughter in the first degree consti-
   tuted a crime of moral turpitude, and, although the petitioner’s deporta-
   tion was extremely likely as a result his plea, it was not a certainty, as
   a practice guide that was available to his counsel at the time of the
   plea advised that crimes of moral turpitude did not render noncitizens
   removable in every case and that federal law permitted the waiver of
   that ground for removal; moreover, the petitioner’s testimony that he
   would not have entered his plea had he known that there was a very
   real risk of deportation was found to be not credible by the court, which
   credited trial counsel’s testimony that he had advised the petitioner that
   his plea could very likely result in his deportation and that he should
   expect the worst.
       Argued December 7, 2020—officially released April 6, 2021

                            Procedural History

   Amended petition for a writ of habeas corpus, brought
to the Superior Court in the judicial district of Tolland
and tried to the court, Bhatt, J.; thereafter, the petition
was withdrawn in part; judgment denying the petition,
from which the petitioner, on the granting of certifica-
tion, appealed to this court. Affirmed.
  Robert L. O’Brien, assigned counsel, with whom, on
the brief, was William A. Adsit, assigned counsel, for
the appellant (petitioner).
   Nancy L. Walker, assistant state’s attorney, with
whom, on the brief, were Michael L. Regan, state’s attor-
ney, and Stephen M. Carney, senior assistant state’s
attorney, for the appellee (respondent).
                          Opinion

   ELGO, J. The petitioner, Wendy Georges, appeals
from the judgment of the habeas court denying his
amended petition for a writ of habeas corpus. In reject-
ing his ineffective assistance of counsel claim, the court
concluded that the petitioner had not established defi-
cient performance on the part of his trial counsel in advis-
ing him of the immigration consequences of his nolo
contendere plea to a charge of reckless manslaughter
in the first degree in violation of General Statutes § 53a-
55 (a) (3). The petitioner now challenges the propriety
of that determination. We affirm the judgment of the
habeas court.
  The petitioner is a Haitian national who moved to
Connecticut in 2008. At all relevant times, the petitioner
was a green card1 holder and, hence, a lawful permanent
resident who could be removed from the United States
for committing a serious crime. See Barton v. Barr,
     U.S.    , 140 S. Ct. 1442, 1445, 206 L. Ed. 2d 682
(2020). In 2010, the petitioner was involved in a homi-
cide in Norwich.2 He thereafter was arrested and
charged with reckless manslaughter in the first degree
in violation of § 53a-55 (a) (3).3
   As the habeas court noted in its memorandum of
decision, the petitioner’s case ‘‘was discussed over the
course of numerous [pretrial conferences]. . . . The
matter was continued several times so that the peti-
tioner could think about the plea offer.’’ The petitioner
ultimately entered into a plea agreement with the state,
and a hearing was held on February 8, 2012. During the
plea canvass conducted by the trial court, the petitioner
affirmatively indicated that he had discussed his plea
with his trial counsel, Attorney Bruce Sturman; that he
was entering the plea voluntarily and of his own voli-
tion; and that he understood that, by pleading nolo
contendere, he was forfeiting his right to require the
state to prove his guilt beyond a reasonable doubt at
a trial. The court explained to the petitioner that he
faced a maximum sentence of twenty years of incarcera-
tion, and the petitioner acknowledged that, in exchange
for his plea, a sentence of twelve years and six months
of incarceration with seven years of special parole
would be imposed.
   The court also informed the petitioner that his plea
‘‘can have the consequences of deportation, exclusion
from admission to the United States, or denial of natu-
ralization’’ if he was not a citizen of the United States.
The petitioner indicated that he understood that admo-
nition and that he had discussed the issue with Sturman.
   At that time, Sturman addressed the court and con-
firmed that he had apprised the petitioner of the possi-
ble immigration consequences of his plea. He stated
in relevant part: ‘‘[W]e have discussed at length the
immigration ramifications of this plea. I have been in
touch with a . . . pro bono group out of Hartford that
assists folks who have immigration issues, and I have
alerted them to [the petitioner’s] plight. I will be giving
that information both to my client and to his wife, and
I am confident that when he gets close to the end of
his sentence . . . they will get involved and represent
him with regard to future immigration proceedings.’’
The following colloquy between the court and Sturman
then ensued:
   ‘‘The Court: . . . I am far from an expert on immigra-
tion . . . but I would imagine that, with a conviction
of manslaughter in the first degree, [the petitioner] runs
a very serious risk . . . of being deported.
   ‘‘[Sturman]: That’s my concern. [The petitioner and
I have] discussed that. I mean, immigration is deporting
folks with [driving under the influence] convictions.
   ‘‘The Court: I know. . . . I’m not allowed to ask him
whether he has [citizenship] issues, but obviously . . .
I would assume that if somebody has citizenship issues
. . . this would be the type of conviction that you’d be
deported on.
  ‘‘[Sturman]: That’s our concern.’’
  The court then accepted the petitioner’s plea of nolo
contendere to one count of reckless manslaughter in
the first degree, finding that it was predicated on an
adequate factual basis and that it was ‘‘voluntarily and
understandably made with the assistance of competent
counsel.’’
    The petitioner’s sentencing hearing was held on April
12, 2012. After reciting the factual basis for the plea
and the terms of the sentence, the prosecutor stated:
‘‘[M]y best understanding is that, at the end of this total
sentence, [the petitioner] would be deported.’’ In its
remarks, the court likewise noted that the petitioner
‘‘is going to be going to prison for years and, most likely,
with immigration issues, will then be deported . . . .’’
The court then sentenced the petitioner in accordance
with the terms of his plea.
   On August 15, 2013, the petitioner filed a pro se peti-
tion for a writ of habeas corpus; an amended petition
was filed by the petitioner’s habeas counsel, James E.
Mortimer, on November 7, 2018. The amended petition
alleged that Sturman’s representation was ineffective
in that, inter alia, he ‘‘failed to advise the petitioner of
the likelihood of deportation following a plea of guilty
. . . .’’4 Following a trial, the habeas court concluded
that the petitioner had failed to demonstrate that Stur-
man rendered deficient performance in that regard.
Accordingly, the court denied the petition for a writ of
habeas corpus. The court thereafter granted certifica-
tion to appeal from the judgment denying the habeas
corpus petition, and this appeal followed.
  On appeal, the petitioner claims that the court
improperly concluded that he had not established inef-
fective assistance on the part of Sturman in advising him
of the immigration consequences of his nolo contendere
plea. We do not agree.
   At the outset, we note that the ‘‘standard of review
in a habeas corpus proceeding challenging the effective
assistance of trial counsel is well settled. Although a
habeas court’s findings of fact are reviewed under the
clearly erroneous standard of review . . . [w]hether
the representation a [petitioner] received at trial was
constitutionally inadequate is a mixed question of law
and fact. . . . As such, that question requires plenary
review by this court unfettered by the clearly erroneous
standard. . . . In order to prevail on an ineffective
assistance of counsel claim, the [petitioner] must show:
(1) that counsel’s representation fell below an objective
standard of reasonableness . . . and (2) that defense
counsel’s deficient performance prejudiced the [peti-
tioner].’’ (Citation omitted; internal quotation marks
omitted.) Gray v. Commissioner of Correction, 99
Conn. App. 444, 447–48, 914 A.2d 1046, cert. denied,
282 Conn. 925, 926 A.2d 666 (2007). As our Supreme
Court has observed, ‘‘[a] reviewing court can find
against a petitioner on either [prong], whichever is eas-
ier.’’ (Emphasis omitted; internal quotation marks omit-
ted.) Sanchez v. Commissioner of Correction, 314
Conn. 585, 606, 103 A.3d 954 (2014).
  In the present case, the court’s decision was predi-
cated on the deficient performance prong. ‘‘In order for
a petitioner to prevail on a claim of ineffective assis-
tance on the basis of deficient attorney performance,
a defendant must show that, considering all of the cir-
cumstances, counsel’s representation fell below an
objective standard of reasonableness as measured by
prevailing professional norms. . . .
   ‘‘Furthermore, our review of counsel’s performance
is highly deferential. . . . [A] fair assessment of attor-
ney performance requires that every effort be made to
eliminate the distorting effects of hindsight, to recon-
struct the circumstances of counsel’s challenged con-
duct, and to evaluate the conduct from counsel’s per-
spective at the time. Because of the difficulties inherent
in making the evaluation, a court must indulge a strong
presumption that counsel’s conduct falls within the
wide range of reasonable professional assistance
. . . .’’ (Citations omitted; internal quotation marks
omitted.) Meletrich v. Commissioner of Correction, 332
Conn. 615, 627, 212 A.3d 678 (2019); see also Budzis-
zewski v. Commissioner of Correction, 322 Conn. 504,
517 n.2, 142 A.3d 243 (2016) (burden is on petitioner
to prove that counsel failed to properly advise on immi-
gration consequences of plea).
  At the habeas trial, Sturman testified that, as a public
defender, he received training on the collateral conse-
quences of criminal convictions and routinely advised
clients ‘‘about the deportation ramifications . . . .’’
Because the petitioner ‘‘was not an American citizen,’’
Sturman testified, he had advised the petitioner that ‘‘a
guilty plea could very well likely result in his deporta-
tion . . . .’’ Sturman also testified that, prior to the plea
hearing, he consulted with a pro bono organization with
immigration expertise regarding the petitioner’s case,
which cautioned Sturman that the petitioner should
‘‘expect the worst.’’ As a result, Sturman testified, he
informed the petitioner that ‘‘he would probably get
deported; that he should, you know, hope for the best
but expect the worst’’ and that ‘‘the chances were very
good that [he would be] deported . . . .’’
   The petitioner, by contrast, testified at the habeas
trial that Sturman had not advised him of the immigra-
tion consequences of his plea. As a result, the petitioner
testified that he did not understand what effect his plea
would have on his immigration status. The petitioner
claimed that, had he known that there was a ‘‘very real
risk of deportation,’’ he would not have accepted the
nolo contendere plea.
   It is well established that an appellate court cannot
‘‘evaluate the credibility of the witnesses. . . . Rather,
we must defer to the [trier of fact’s] assessment of
the credibility of the witnesses based on its firsthand
observation of their conduct, demeanor and attitude.
. . . The habeas judge, as the trier of facts, is the sole
arbiter of the credibility of witnesses and the weight to
be given to their testimony.’’ (Internal quotation marks
omitted.) Sanchez v. Commissioner of Correction,
supra, 314 Conn. 604; see also Breton v. Commissioner
of Correction, 325 Conn. 640, 694, 159 A.3d 1112 (2017)
(‘‘a pure credibility determination . . . is unassail-
able’’). In the present case, the court expressly credited
Sturman’s testimony that he had advised the petitioner
that he very likely would be deported as a result of his
plea. The court also found that the petitioner’s testi-
mony to the contrary was not credible. This court can-
not disturb those credibility determinations. See Bow-
ens v. Commissioner of Correction, 333 Conn. 502, 523,
217 A.3d 609 (2019).
  The petitioner nevertheless contends that Sturman
rendered deficient performance by failing to advise him
that his plea would result in certain deportation. He
claims that, at the time of his plea hearing in 2012, a
conviction of reckless manslaughter in the first degree
under § 53a-55 (a) (3) constituted a crime of moral
turpitude that would result in ‘‘definite deportation.’’
  In Padilla v. Kentucky, 559 U.S. 356, 130 S. Ct. 1473,
176 L. Ed. 2d 284 (2010), the United States Supreme
Court held that the right to effective assistance of coun-
sel mandated by the sixth amendment to the United
States constitution requires a criminal defense attorney
to advise a defendant ‘‘whether [a guilty] plea carries
a risk of deportation.’’ Id., 374. ‘‘[T]he precise advice
counsel must give depends on the clarity of the conse-
quences specified by federal immigration law.’’ Budzis-
zewski v. Commissioner of Correction, supra, 322
Conn. 511. In Padilla, the high court recognized that
‘‘[i]mmigration law can be complex, and it is a legal
specialty of its own.’’ Padilla v. Kentucky, supra, 369.
For that reason, the court explained that, ‘‘[t]here will,
therefore, undoubtedly be numerous situations in
which the deportation consequences of a particular plea
are unclear or uncertain. The duty of the private prac-
titioner in such cases is more limited. When the law is
not succinct and straightforward . . . a criminal
defense attorney need do no more than advise a nonciti-
zen client that pending criminal charges may carry a
risk of adverse immigration consequences. But when
the deportation consequence is truly clear, as it was in
this case, the duty to give correct advice is equally
clear.’’ (Footnote omitted.) Id.
   In the present case, the law on the immigration conse-
quences of the petitioner’s plea is not succinct and
straightforward. Although federal law mandates depor-
tation for persons convicted of certain categories of
offenses, such as aggravated felonies and controlled
substance offenses; see 8 U.S.C. § 1227 (a) (2) (A) (iii)
and (2) (B) (2018); the petitioner concedes that his plea
involved neither an aggravated felony nor a controlled
substance offense. Rather, he argues that his plea to
one count of reckless manslaughter in the first degree
under § 53a-55 (a) (3) constituted a crime of moral
turpitude, as defined in 8 U.S.C. § 1101 (a) (13) (C) (v)
of the Immigration and Nationality Act, 8 U.S.C. § 1101
et seq.5
    As the United States Court of Appeals for the Seventh
Circuit has noted, ‘‘the phrase ‘crime involving moral
turpitude’ is notoriously baffling . . . .’’ Garcia-Meza
v. Mukasey, 516 F.3d 535, 536 (7th Cir. 2008); see also
People v. Valdez, 37 N.E.3d 837, 843 (Ill. App. 2015)
(‘‘[m]oral turpitude is a notoriously difficult phrase to
define’’), rev’d on other grounds, 67 N.E.3d 233 (Ill.
2016), cert. denied,       U.S.     , 137 S. Ct. 1386, 197
L. Ed. 2d 563 (2017). The United States Court of Appeals
for the Ninth Circuit similarly has observed that ‘‘ ‘moral
turpitude’ is perhaps the quintessential example of an
ambiguous phrase.’’ Marmolejo-Campos v. Holder, 558
F.3d 903, 909 (9th Cir.), cert. denied, 558 U.S. 1092, 130
S. Ct. 1011, 175 L. Ed. 2d 620 (2009). That phrase is not
defined by statute or federal regulation. See Alonzo v.
Lynch, 821 F.3d 951, 958 (8th Cir. 2016) (‘‘[a]lthough
the immigration laws have directed the exclusion of
persons convicted of crimes involving moral turpitude
since 1891, Congress has never defined the term’’ (inter-
nal quotation marks omitted)); State v. Ortiz-Mondra-
gon, 364 Wis. 2d 1, 24, 26, 866 N.W.2d 717 (2015) (noting
that ‘‘the amorphous term ‘crime involving moral turpi-
tude’ is not defined’’ by either federal Immigration and
Nationality Act or Code of Federal Regulations). As
Justice Alito noted in his concurring opinion in Padilla,
‘‘determining whether a particular crime is . . . a
‘crime involving moral turpitude’ . . . is not an easy
task.’’ Padilla v. Kentucky, supra, 559 U.S. 378 (Alito,
J., concurring in the judgment); accord Rohit v. Holder,
336 Fed. Appx. 672, 673 (9th Cir. 2009) (question of
whether particular offense constitutes crime involving
moral turpitude ‘‘is a complex one’’).
   There is no Connecticut or federal authority holding
that a conviction of reckless manslaughter in the first
degree under § 53a-55 (a) (3) constitutes a crime of
moral turpitude. Nor did any such authority exist at the
time that Sturman represented the petitioner in 2012.
In his appellate brief, the petitioner concedes that ‘‘not
all reckless crimes’’ are ones involving moral turpitude.
Relying on the United States Board of Immigration
Appeals decision in Matter of Medina, 15 I. & N. Dec.
611 (B.I.A. 1976), the petitioner nonetheless submits
that crimes ‘‘involving recklessness and a deadly
weapon do implicate moral turpitude.’’ Matter of
Medina involved a conviction of aggravated assault
under an Illinois statute that included the use of a deadly
weapon as an element of the offense. The petitioner
thus reasons that, because he used a knife to stab the
victim in the present case, his conviction under § 53a-
55 (a) (3) necessarily is one involving moral turpitude.
The petitioner overlooks the fact that our Supreme
Court has instructed that, in determining whether a
crime is one involving moral turpitude, ‘‘we look only
to the minimum criminal conduct necessary to satisfy
the essential elements of the crime, not the particular
circumstances of the defendant’s conduct.’’ (Internal
quotation marks omitted.) St. Juste v. Commissioner
of Correction, 328 Conn. 198, 210, 177 A.3d 1144 (2018).
The use of a deadly weapon is not an element of § 53a-
55 (a) (3). See footnote 3 of this opinion.
   As the United States Court of Appeals for the Second
Circuit has observed, the Board of Immigration Appeals
‘‘has explained that the term moral turpitude generally
encompasses . . . conduct that shocks the public con-
science as being inherently base, vile, or depraved, and
contrary to the accepted rules of morality and the duties
owed between persons or to society in general.’’ (Inter-
nal quotation marks omitted.) Rodriguez v. Gonzales,
451 F.3d 60, 63 (2d Cir. 2006). It may well be that the
offense of reckless manslaughter in the first degree
under § 53a-55 (a) (3) involves conduct that satisfies
that standard. See Matter of Wojtkow, 18 I. & N. Dec.
111, 113 (B.I.A. 1981) (concluding that conviction under
New York reckless manslaughter statute ‘‘[did] involve
moral turpitude’’); cf. St. Juste v. Commissioner of Cor-
rection, supra, 328 Conn. 214 (concluding that convic-
tion of reckless threatening in violation of General Stat-
utes § 53a-62 (a) (3) ‘‘is not . . . a crime of moral
turpitude because it lacks the requisite aggravating fac-
tor’’). In this case, we are not called on to resolve that
question. Rather, the issue in this case is simply
whether, at the time of the petitioner’s plea hearing in
2012, the law was ‘‘succinct and straightforward’’ and
‘‘truly clear’’; Padilla v. Kentucky, supra, 559 U.S. 369;
that a violation of § 53a-55 (a) (3) constituted a crime
of moral turpitude that would result in the petitioner’s
certain deportation.
   Although deportation may have been very likely, we
do not agree with the petitioner’s contention that ‘‘his
deportation was inevitable’’ as a result of his plea.
(Emphasis omitted.) In Padilla, the court emphasized
the importance of consulting practice guides for advice
on how to proceed when considering immigration con-
sequences of a plea. Padilla v. Kentucky, supra, 559
U.S. 368. One such guide that was available to Sturman
at the time of the petitioner’s plea hearing advised that,
unlike aggravated felonies, crimes involving moral tur-
pitude ‘‘do not render a noncitizen removable in every
case—[it] will depend on the immigration status, prior
criminal record, and actual and potential sentence for
the offense.’’ J. Baron, A Brief Guide to Representing
Non-citizen Criminal Defendants in Connecticut (Rev.
2010). That guide also advised that, ‘‘even if removable,’’
noncitizens convicted of a crime involving moral turpi-
tude ‘‘may still be eligible for discretionary relief from
deportation . . . .’’ (Emphasis omitted.) Id. For exam-
ple, under federal law, the United States Attorney Gen-
eral is permitted to waive certain grounds of inadmissi-
bility, including conviction of a crime of moral
turpitude, if the alien’s removal would result in
‘‘extreme hardship’’ to a lawful resident family mem-
ber.6 8 U.S.C. § 1182 (h) (1) (B) (2018); see also Palma-
Martinez v. Lynch, 785 F.3d 1147, 1149 (7th Cir. 2015).
   In light of the foregoing, we conclude that, although
the petitioner’s deportation was extremely likely as a
result of his plea in 2012, it was not a certainty. For that
reason, we agree with the habeas court that Sturman
‘‘adequately conveyed the near certainty of deportation
to the petitioner.’’ The court credited Sturman’s testi-
mony that he advised the petitioner that his plea ‘‘could
very well likely result in his deportation,’’ that the peti-
tioner ‘‘would probably get deported’’ and that the peti-
tioner should ‘‘expect the worst.’’
   As the United States Supreme Court emphasized in
Padilla, surmounting the high bar necessary to estab-
lish ineffective assistance of counsel ‘‘is never an easy
task’’; Padilla v. Kentucky, supra, 559 U.S. 371; and, in
the absence of evidence to the contrary, a reviewing
court ‘‘should . . . presume that counsel satisfied their
obligation to render competent advice at the time their
clients considered pleading guilty.’’ Id., 372; see also
Budziszewski v. Commissioner of Correction, supra,
322 Conn. 517 n.2 (‘‘the habeas court must presume
that counsel acted competently and the burden lies with
the petitioner . . . to overcome this presumption and
prove that [counsel] failed’’ to properly advise on immi-
gration consequences). In the present case, the habeas
court properly determined that the petitioner has not
satisfied his burden of demonstrating deficient perfor-
mance on the part of Sturman.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     ‘‘A ‘green card’ is a document which evidences an alien’s permanent
residence status in the United States.’’ Singh v. Singh, 213 Conn. 637, 640
n.3, 569 A.2d 1112 (1990).
   2
     As the prosecutor recounted at the petitioner’s plea hearing: ‘‘This [alter-
cation] occurred . . . on the 14th of December, 2010. Shortly after midnight,
police officers responded to a 911 call . . . . When they [arrived], they
located a person identified as the victim . . . who was ultimately pro-
nounced dead at the [hospital]. It was determined that he had been stabbed,
which was the cause . . . of his death. Police officers spoke to witnesses
who were at the scene. They said that [the petitioner] and the victim had
been playing cards, that there had been an accusation of cheating, and, at
one point, the [petitioner] grabbed the victim by the throat, the victim pulled
out a knife, people restrained both parties, and then . . . [the petitioner]
broke free and stabbed the victim in the back, ultimately killing him . . . .’’
   3
     General Statutes § 53a-55 (a) provides in relevant part: ‘‘A person is
guilty of manslaughter in the first degree when . . . (3) under circumstances
evincing an extreme indifference to human life, he recklessly engages in
conduct which creates a grave risk of death to another person, and thereby
causes the death of another person.’’
   4
     In his amended petition, the petitioner raised six additional grounds for
his ineffective assistance of counsel claim, two of which he withdrew at
his habeas trial. With respect to the four other grounds, the habeas court
concluded that the petitioner had not established deficient performance on
the part of Sturman. In this appeal, the plaintiff does not challenge that
determination.
   5
     Section 1101 (a) (13) (C) of title 8 of the United States Code provides
in relevant part: ‘‘An alien lawfully admitted for permanent residence in the
United States shall not be regarded as seeking an admission into the United
States for purposes of the immigration laws unless the alien . . .
   ‘‘(v) has committed an offense identified in section 1182 (a) (2) of this
title, unless since such offense the alien has been granted relief under section
1182 (h) or 1229b (a) of this title . . . .’’
   Section 1182 (a) of title 8 of the United States Code provides in relevant
part: ‘‘Classes of aliens ineligible for visas or admission
   ‘‘Except as otherwise provided in this chapter, aliens who are inadmissible
under the following paragraphs are ineligible to receive visas and ineligible
to be admitted to the United States . . .
   ‘‘(2) Criminal and related grounds
   ‘‘(A) Conviction of certain crimes
   ‘‘(i) In general
   ‘‘Except as provided in clause (ii), any alien convicted of, or who admits
having committed, or who admits committing acts which constitute the
essential elements of—
   ‘‘(I) a crime involving moral turpitude (other than a purely political
offense) or an attempt or conspiracy to commit such a crime . . . .’’ (Empha-
sis added.)
   6
     At the habeas trial, the petitioner testified that he moved to the United
States to join his wife in 2008, explaining that she had completed ‘‘the
[immigration] paperwork for me to move here with her after two years.’’